            CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 1 of 12




                            UNITED STATES DISTRICT COIIRT
                                 DISTRICT OF MINNESOTA
                   District Court File Numbers 21-CR-73 (DWF) (D. Minn.)
                      District Court File No. 19-CR-20029 (C.D.Illinois)

UNITED STATES OF AMERICA,
                                                          PLEA AGRXEMENT AND
      Plaintiff,                                          SENTENCING STIPULATIONS

            V.


WESLEY D. JOHNSON,

      Defendant.


       The United States of America, by and through its attorneys: W. Anders Folk, Acting

United States Attorney for the Dishict ofMinnesota, and Assistant United States Attorneys

Allison K. Ethen and Timothy C. Rank; Douglas J. Quivey, Acting United      States   Attorney

for the Central District of Illinois, and Assistant United States Attorney Eugene L. Miller;

Assistant Attorney General for Civil Rights Eric S. Dreiband and Trial Attorney Timothy

Visser; and Defendant Wesley D. Johnson, personally and through his attorney, Aaron

Morrison; have agreed to resolve this case on the terms and conditions set forth below.

This plea agreement binds only Defendant, the United States Attorney's Offices for the

District of Minnesota and the Central District of Illinois, and the Civil Rights Division of

the United States Department of Justice. This qgresment does not bind any other United
                                                      "
                                               i';.l '1'
                                             "
States Attorney's Office or any other federa[o'rttaiiedggncy.
                                       r#'-:
       L.        Charges. Pursuant to Fel&ial Rule of Criminal Procedure 11(c)(1)(B),
                                        .;

Defendant   will   enter a plea of guilty fo Counts One and Two of the two-count Indictment

filed in the United States District Court for the Central District of Illinois on May 2,2018
                                                                              SCANNED
                                                                                                 rK
                                                                               JUN 1 5 ?021"

                                                                          U,S, DISTRICT COURT ST, PAUL
             CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 2 of 12

United States v. Wesley D. Johnsoi,2l-CR-73 (DWF) (D. Minn.), 19-CR-20029 (C.D. Illinois)
Plea Agreement

(the "Illinois Indictment"). The Illinois Indictment has been transferred to Miruresota for

entry of guilty pleas and sentencing pursuant to Federal Rule of Criminal Procedure 20.

Count One of the indictment charges Defendant with Conspiracy to Interfere with

Commerce by Threats and Violence in violation of Title 18, United States Code, Sections

l95l   and   2.   Count Two of the indictment charges Defendant with Attempted Arson in

violation of Title 18, United States Code, Sections 844(i) and 2. Pursuant to Rule

11(c)(1)(B),      if the Court does not accept the recommendations of the parties as set forth

below, Defendant understands that he does not have the right to withdraw his plea of guilty.

        2.        Factual Basis.

        The following facts are a sufficient basis for the pleas of guilty being entered. The

parties do not claim that this plea agreement and sentencing stipulations contains all the

facts of this case. Defendant agrees that he       will plead guilty   because he is in fact guilty.

In pleading guilty, Defendant stipulates and agrees that the United States could prove the

following to a jury beyond      a reasonable   doubt:

        In the fall of 2017, Defendant Wesley D. Johnson joined a militia group based in

Clarence, Ford County, in the Central District of       Illinois. The group    had been formed by

Michael Hari in the summer of 2017. Initially, Hari called the group the'?atriot Freedom

Fighters," but later changed it to the "White Rabbit      Militia." Hari   was the group's leader,

and he assigned different military ranks to some of its members. Hari designated himself

"Captain," and he assigned the rank of Sergeant to Michael McWhorter and Corporal to

Joe   Morris. At various times there were as many as seven people involved in the group,

including individuals both known and unknown                 to   Defendant (collectively, "the
            CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 3 of 12

United States v. Wesley D. Johnson,2l-CR-73 (DVIF) (D.   Minn.), 19-CR-20029 (C.D. Illinois)
Plea Agreement

conspirators"). Beginning in August of 2077, the conspirators began engaging in repeated

criminal acts ofviolence, which Hari referred to    as   'Jobs." As part oftheir militia activities,

Michael Hari obtained materials used to make explosive, destructive, and incendiary

devices, and provided weapons, tactical equipment, and uniforms to the conspirators.

Defendant knowingly joined the conspiracy around September of 2017.

        On or about November 7, 2017, as part of the conspiracy, Johnson accompanied

Hari, McWhorter, and Morris to the Women's Health Practice located in Champaign,

Champaign County, in the Central District of       Illinois. At the time, the Women's Health

Practice was engaged in an activity affecting interstate commerce and the building was

used   in interstate commerce. Namely, the Women's Health Practice provided                    medical

services at that location, purchased and distributed medical supplies, some of which had

moved in interstate commerce, and processed health insurance payments, many of which

came from health insurance carriers located outside lllinois, for medical services provided

at that locatibn.

        Shortly before November 7, 2017, Defendant observed Hari and others testing

thermite, behind a building in Clarence,     Illinois. When thermite is ignited, it burns         at an

extremely high temperature. On November 7,2017, Defendant, Morris, and McWhorter

met at a building in Clarence, Illinois that was used by Hari as an office. Defendant, Hari,

Morris, and McWhorter drove to Champaign in a vehicle rented by Hari for the purpose of

damaging the building by means of fire using an incendiary device constructed by Hari.

There were gloves, masks, and firearms in the vehicle. After parking near the Women's

Health Practice, Hari assigned roles in the arson. Defendant told federal law enforcement
           CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 4 of 12

United States v. Wesley D. Johnson,2l-CR-73 (DWF) (D.   Minn.), 19-CR-20029 (C.D.Illinois)
Plea Agreement

that he was a lookout at the Women's Health Practice attempted arson. Morris got out               of

the vehicle, went to the Women's Health Practice, where he broke a window, placed an

incendiary device containing thermite in the Women's Health Practice, and              lit a strip of

magnesium that was being used as a fuse. The device did not ignite. On the morning                 of

November 7, 2017, a receptionist at the Women's Health Practice found the unignited

device on the   sill of the broken window and called law enforcement officers. Law

enforcement determined the device to be a length of PVC pipe, capped at one end, and

covered in duct tape at the other end, containing an incendiary powder mixture, one                 of

whose components was thermite. The device also contained a fuse, which was a strip                  of

magnesium mental, which could be used to ignite the incendiary mixture.

       On or about December 4, 2017, as part of the conspiracy, several conspirators

traveled to a WalMart store, which was engaged in interstate commerce and located in

Watseka, Iroquois County,     Illinois. Morris   entered the WalMart store armed with what

appeared   to be a dangerous weapon, confronted a cashier, and robbed approximately

$1,500 from the WalMart store. Although this incident was                  in   furtherance   of   the

conspiracy, Johnson was not present on this occasion.

       On or about December 16, 2017, as part of the conspiracy, Johnson and other

conspirators traveled from Clarence, Illinois, to a residence in Ambia, Indiana, for the

purpose of robbing an individual they believed to be involved            in interstate commerce,

namely, drug trafficking. The conspirators wore their "White Rabbit" uniforms and were

each armed with firearms. Pretending to be law enforcement officers executing a search

warrant, the conspirators forced entry to the residence. The conspirators handcuffed and
            CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 5 of 12

United States v. Wesley D.   Johnson,2I-Ck73 (DSIF) (D. Minn.), 19-CR-20029 (C.D. Illinois)
Plea Agreement

zip-tied the residents, causing injury to the wrists of one of the zip-tied individuals. After

searching for cash and drugs, but not finding any, the conspirators left the residence and

returned to Clarence. Illinois.

        On or about December 17, 2017, as part of the conspiracy, several conspirators,

including Johnson, traveled from Clarence, Illinois, to a WalMart store, which was engaged

in interstate commerce and located in Mt. Vernon, Illinois. Several conspirators entered

the store, confronted a cashier, and attempted to rob the store. When a security guard was

notified, the conspirators fled the store, met up with Johnson and the other conspirators,

and returned to Clarence. Illinois.

        On or about January 17, 2018, as part of the conspiracy, Hari, McWhorter, and

Morris traveled from Clarence, Illinois, to near Effingham, Illinois, where they attempted

to sabotage railroad tracks used in interstate and foreign commerce, and owned by the

Canadian National Railway, through the use              of an incendiary device. Following       the

attempted sabotage, Hari sent an extortionate demand               via anonymous e-mail to       the

Canadian National Railway threatening that that there would be more damage inflicted by

the conspirators to Canadian National Railway railroad tracks           if   the railroad did not pay

the conspirators approximately $190,000 in cryptocurrency. Although this incident was in

furtherance of the conspiracy, Johnson was not present on this occasion.

        On or about February 18, 2018, Hari, McWhorter, and Monis planted bomb-making

materials, including a pipe bomb, on the property of J.O. in Clarence, Illinois, to attempt

to get J.O. in trouble with law enforcement prior to a court hearing in Ford County where

Hari faced criminal charges for allegedly assaulting J.O. in June of 2017. Although this
            CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 6 of 12

United States v. Wesley D. Johnson,2I-CR-73 (DWF) (D.   Minn.), 19-CR-20029 (C.D. Illinois)
Plea Agreement

incident was in furtherance of the conspiracy, Johnson was not present on this occasion.

On February 19, 2018, Hari e-mailed an anonymous "tip" to the Bureau of Alcohol,

Tobacco, Firearms and Explosives' (ATF) that explosive devices were contained                    in   a


suitcase and gray bag in a shed at the back of J.O.'s property. On the same day, the Ford

County Sheriffs Department, University           of Illinois Police    Department, and the FBI

responded to the address determined to be J.O.'s residence. Agents conducted a consent

search   of the residence and found multiple explosive devices, including a pipe bomb

attached to a small green propane tank, in a shed at the back of J.O.'s residence, just as

Hari's tip had indicated.

         Following the search of J.O.'s residence, the conspirators became concerned that

the FBI might search the militia group's offrce and seize their weapons, including the

machineguns. Therefore, around February 20, 2018, Hari and McWhorter moved the

weapons, including the machinegun, from the office safe to the residence                 of   another

member of the militia group located in Clarence. Although this incident was in furtherance

of the conspiracy, Johnson was not involved in moving the weapons.

         On February 27,2018, FBI agents conducted a consensual search of the residence

in Clarence where the machinegun had been relocated. During the search, the FBI agents

found four shotguns and four assault rifles (ARs) inside a camouflage bag. More

specifically, the FBI agents located   (I)   a .223/5.56 caliber AR-style platform rifle with no

serial number; (2) a .223 caliber AR-style platform rifle with a short-barrel and no serial

number; (3) a .22315.56 AR-style platform rifle with a mini-barrel and no serial number;

(4) an M16 AR-style platform rifle with no serial number; (5) a Reminglon 11-87 Super
             CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 7 of 12

United States v. Wesley D. Johnson,2I-CR-73 (DWF) (D.   Minn.), 19-CR-20029 (C.D. Illinois)
Plea Agreement

Mug, camouflage, 12 gauge shotgun, serial number SM039535; (6) an Ithaca Gun

Company, Deerslayer 12 gauge shotgun, Model3T Feather Lite, serial number 862123; (7)

a Stoeger P3000 12 gauge shotgun, serial number 1640756; and (8) a Mossberg12 gauge

shotgun, Model 88 Maverick, serial number      MV73I94X.

        The FBI also recovered a black hard-gun case, a green plate carier with soft armor,

and a bandoleer containing multiple l2'gauge bullets. An ATF Special Agent determined

that three of the four seized ARs field-tested to be fully automatic and met the definition

of a "machinegun," as defined by 18 U.S.C. $ 921(a)(23) and 26 U.S.C. $ 5845(b).

        The same date the FBI seized the conspirators' machineguns, Hari, McWhorter,

Morris, and Mack fled Clarence, Illinois, on foot and stayed at the residences of local

acquaintances. While they were "on the run," the conspirators made a video where they

wore masks and espoused their "White Rabbit" philosophy. Although this incident was in

furtherance of the conspiracy, Johnson did not participate.

        3.     Venue. Defendant admits and acknowledges that Counts 1 and 2 of the

Illinois Indictment have been transferred from the Central District of Illinois to the District

of Minnesota for guilty pleas and imposition of sentence pursuant to Federal Rule of

Criminal Procedure    20. Defendant further admits and acknowledges              that this Rule 20

transfer was validly and properly done, and further, was done at Defendant's request.

Defendant hereby waives any and all objections he may have to the transfer of Counts             1



and   2 of the Illinois Indictment from the Central District of Illinois to the District of

Minnesota.
            CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 8 of 12

United States v. Wesley D, Johnson,2I-CR-73 (DWF) (D.   Minn.), 19-CR-20029 (C.D. Illinois)
Plea Agreement

       4.     Waiver of Pretrial Motions. Defendant understands that he has certain

rights to file pretrial motions in this case. As part of this plea agreement, and based upon

the concessions of the United States in this plea agreement, Defendant knowingly,

willingly, and voluntarily agrees not to file any pretrial motions.

       5.     Statutory Maximum and Minimum Penalties. The parties agree that

Counts 1 and 2 of the Illinois Indictment are all Class C felonies, 18 U.S.C. $ 3559(a)(3),

and carry the following maximum statutory penalties and mandatory minimum penalty (for

Count 2) upon conviction:

       Count L of the lllinois Indictment, Conspiracy to Interfere with Commerce by
       Threats and Violence.

              a. A maximum term of imprisonment            of not more that2} years, 18 U.S.C.

                    $ les1(a);

              b. A maximum supervised release term of not more than three years,              18


                    u.s.c. $ 3s83(bX2);

               c.   A maximum fine of not more than $250,000,         18 U.S.C. $ 3571(bX3); and


               d. A mandatory      special assessment of $100, 18 U.S.C. $ 3013(a)(2XA).

       Count 2 of the Illinois Indictment, Attempted Arson.

               a. A mandatory minimum       term of imprisonment of not less than five years,

                    18   U.S.C. $ 8aa(i);

              b. A maximum term of imprisonment            of not more than2} years;

               c. A maximum supervised release term of not more than three years,             18
                    u.s.c.   $ 3583(bX2);

               d. A maximum fine ofnotmore        than $250,000, 18 U.S.C. $ 3571(bX3); and
              CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 9 of 12

United States v. Wesley D. Johnson,2I-CR-73 (DWF) (D. Minn.), 19-CR-20029 (C.D.   Illinois)
Plea Agreement

                 e. A mandatory      special assessment of $100, 1S U.S.C. $ 3013(a)(2XA).

         6.      Revocation of Supervised Release. Defendant understands that                 if   he

violates any condition of supervised release, he could be sentenced to an additional term

of imprisonment of up to the length of the original supervised release term, subject to the

statutory maximums set forth          in   18 U.S.C. $ 3583, and with no credit for any time

previously served on supervised release.

         7.      Guidelines Calculations. The parties acknowledge that Defendant will be

sentenced     in accordance with 18 U.S.C. $ 3551, et seq. Nothing in this plea agreement

should be construed to        limit either party from presenting to the Court at the time of

sentencing any and all evidence which they think relevant to the Court's determination             of

a   just sentence. The parties also acknowledge that the Court will consider the United States

Sentencing Guidelines in determining the appropriate sentence. Defendant understands

that, based on a review of his past criminal convictions, it is possible that he will be found

to be a Career Offender under U.S.S.G. $481.1. Defendant's actual criminal history and

related status   will   be determined by the Court based on the information presented in the

Presentence Report and by the parties at the time of sentencing. The parties acknowledge

that Defendant's Adjusted Offense Level could be as high as 32       ifhe is determined to be a

Career Offender under U.S.S.G. $481.1. This would result in a guidelines range of 210-

262 months in prison;        if   Defendant is given a three-level reduction for acceptance of

responsibility, his guidelines range could be as high as 151-188 months in prison.

         8.      Acceptance of Responsibitity. The govemment agrees to recommend that

Defendant be granted a three-level reduction for acceptance of responsibility and to make
            CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 10 of 12

United States v. Wesley D. Johnson,2I-CR-73 (DWF) (D.   Minn.), 19-CR-20029 (C.D. Illinois)
Plea Agreement

any appropriate motions to the Court needed to effectuate that reduction. However,

Defendant understands and agrees that this recommendation               is conditioned upon     the

following: (i) Defendant testifies truthfully during the change of plea and sentencing

hearings, (ii) Defendant provides complete and truthful information to the Probation Office

in the process of preparing the report of pre-sentence investigation, and (iii) Defendant

commits no further acts inconsistent with acceptance of responsibility. U.S.S.G. $3E1.1.

       9.      Discretion of the    Court.     The parties understand that the Sentencing

Guidelines are advisory and their application is a matter that falls solely within the Court's

discretion. The Court may make its own determination regarding the applicable Guidelines

factors and the applicable criminal history category. The Court may also depart from the

applicable Guidelines range. Neither party may withdraw from this agreement should the

Court determine that the applicable Guidelines calculations or Defendant's criminal history

category are different from that stated above. Defendant will be sentenced pursuant to the

Court's determinations.

       L0.     Parties can Argue Criminal History and Application of the Guidelines.

Both parties are free to argue to the Court for the sentence they believe to be just and

appropriate, and to make such motions for variance and/or departure as            will result in the

sentence they believe to be just and appropriate. The parties also can make arguments as

to the proper calculation of Defendant's criminal history, including whether he should be

considered a Career Offender under U.S.S.G. $481.1, and the proper application and

calculation of the Sentencing Guidelines.



                                               10
           CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 11 of 12

United States v. Wesley D. Johnson,2I-CR-73   (D!fF) (D. Minn.), 19-CR-20029 (C.D. Illinois)
Plea Agreement

          11.    Special Assessment. The Guidelines require payment                    of a    special

assessment in the amount of $100 for each felony count of which Defendant is convicted.

U.S.S.G. $ 5E1.3. Defendant agrees that his special assessment of $200 becomes due and

payable at sentencing.

          L2.    Restitution. Defendant understands and agrees that the Mandatory Victim

Restitution Act, 18 U.S.C. $ 36634, applies to his offenses of conviction, and that the

sentencing court   will   be required to order Defendant to pay restitution to the victims of his

crimes.

          1,3.    Waiver of Appeal and Collateral Attack. Defendant understands that               18


U.S.C. S 3742 affords Defendant the right to appeal the sentence imposed in this                 case.


Acknowledging this right, and in exchange for the concessions made by the United States

in this plea agreement, Defendant hereby waives any rights conferred by 18 U.S.C. 5 3742

to appeal Defendant's sentence on any ground. In addition, Defendant expressly waives

the right to petition under 28 U.S.C. g 2255, except for claims based on ineffective

assistance of counsel. Defendant has discussed these rights with his attorney. Defendant

understands the rights being waived, and he waives these rights knowingly, intelligently,

and voluntarily.

          14.    X'orfeiture. Defendant agrees that he will forfeit to the United States any

right, title, and interest he may have in any firearms used in the commission of the offenses

to which he is pleading guilty.

          L5.    Complete Agreement. This plea agreement and sentencing stipulations,

together with any agreement signed by the Parties before the entry of a plea, is the entire

                                                  1t
          CASE 0:21-cr-00073-DWF Doc. 17 Filed 06/15/21 Page 12 of 12

United States v. Wesley D. Johnson,2l-CR.73 (DWF) (D. Minn.), 19-CR-20029 (C.D.   Illinois)
Plea Agreement

agreement and understanding between the United States and Defendant. There are no other

agreements, promises, representations, or understandings.




                                                           ALLISON K. ETHEN
                                                           Assistant United States Attorneys



             s/)Q/
                                                    Defendant




Date:   6^l? ZP)l                                                 RRISON, Esq.




                                               T2
